Atkinson, J.,
dissenting. The grant conveyed Warsaw island as 'an island. Aliunde evidence was introduced, showing a well-defined island which contained woodland and marsh land. It was bounded: north and northeast by Warsaw river (now Wilmington river) and Warsaw sound; east and southeast by the Atlantic ocean; west and southwest by Warsaw sound and Warsaw river (now Odingsell river); northwest by Bomerley creek, a well-defined stream of water at low and ordinary stages of the tide. Beyond the creek were large marshes. In the grant of the property as an island the “large marshes” mentioned as the northwestern boundary of the property granted had reference to the marshes beyond Bomerley creek. Giving the grant this construction it embraced Bliodes creek.